Citation Nr: 0204723	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  94-45 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for left foot neuroma, 
currently evaluated as 10 percent disabling.  

(The issues of entitlement to service connection for a lung 
disorder, service connection for a psychiatric disorder, and 
entitlement to service connection for an active psychosis for 
treatment purposes will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco 
and Oakland, California, in Hartford, Connecticut, and in 
Wichita, Kansas.  The veteran, who had active service from 
February 1973 to December 1978, appealed certain issues 
addressed in those decisions to the Board.  A Board action, 
dated in December 1999, remanded this case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a lung disorder, a 
psychiatric disorder, and an active psychosis for treatment 
purposes pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.  

The Board has endeavored to identify all issues raised by the 
veteran.  The Board finds that the only issue ready for 
appellate resolution is the issue set forth on the title page 
of this decision.  In this regard, as was noted in the 
Board's earlier December 1999 decision, additional claims for 
service connection were denied by the RO in a January 1994 
rating decision, but a timely Notice of Disagreement with 
respect to those issues was not of record.  In addition, an 
April 1996 rating decision denied the veteran's claim for 
Persian Gulf War syndrome and the veteran indicated in July 
1996 that he was in agreement with that decision.  The 
veteran has subsequently submitted additional claims for 
service connection for numerous disorders, but no additional 
claims submitted by the veteran appear to be ready for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate action and the veteran is advised to 
contact the RO to obtain the status of any additional claims 
filed.  


FINDING OF FACT

Symptomatology associated with the veteran's left foot 
disability is not reflective of a moderately severe foot 
injury.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5279, 5284 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify the VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies the 
VA's duty to assist, and essentially states that the VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted, and for 
the most part, were also made effective the date the VCAA was 
enacted in November 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance the VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case.  

The Board finds that the veteran was specifically apprised of 
the VCAA by the RO by way of a letter dated in April 2001.  
The veteran was informed of the substance of the new law as 
well as the additional information or evidence needed from 
the veteran.  In addition, the various rating decisions, as 
well as the Statement of the Case and the various 
Supplemental Statements of the Case, have informed the 
veteran of the evidence considered in his claim, the laws and 
regulations applicable to his claim, the reason his claim was 
denied and the evidence necessary to substantiate his claim.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that the VA has complied with the VCAA's duty to assist 
the veteran in obtaining relevant evidence on the rating 
question addressed in this decision.  In this regard, the 
veteran's service medical records have been obtained, as well 
as all known and available private and VA treatment records.  
In addition, the veteran has been afforded a VA examination 
to assess the severity of his left foot disability.  
Therefore, the Board finds that the VA has done everything 
necessary under the VCAA to assist the veteran in obtaining 
evidence necessary to substantiate his rating claim.  As 
such, this issue is ready for appellate review.  

The veteran contends that the current evaluation assigned for 
his left foot disorder does not accurately reflect the 
severity of that disability.  He consequently maintains that 
the symptomatology he experiences from his left foot 
disability warrants a higher evaluation.  

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's schedule 
for rating disabilities, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  When a question arises as to 
which of two disability ratings apply under a particular 
diagnostic code, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  When making a 
disability evaluation, the veteran's entire history is 
reviewed, see 38 C.F.R. § 4.1, but the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

A January 1979 rating decision reflects that service 
connection was granted for a neuroma located between the 3rd 
and 4th toes of the left foot based on a review of the 
veteran's service medical records.  The RO assigned a 
10 percent evaluation for that disability under Diagnostic 
Code 5299-5284.  In June 1980, the veteran underwent surgery 
for his service-connected disability, and a rating decision 
dated in July 1980 assigned a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 from June 15, 1980, 
to August 1, 1980, with a 10 percent evaluation assigned from 
August 1, 1980, and a reduction to a noncompensable 
evaluation effective October 1, 1980.  The July 1980 rating 
decision also re-characterized the veteran's disability as a 
neuroma between the 3rd and 4th toes with remodeling of the 
2nd and 3rd metatarsal heads of the left foot, postoperative, 
and evaluated the disability under Diagnostic Code 5299-5279.  
A rating decision dated in July 1991 increased the evaluation 
for the veteran's left foot disability, described as 
residuals of excision of left foot neuroma, to 10 percent 
under Diagnostic Code 5279-7804.  The veteran expressed 
disagreement with the assignment of a 10 percent evaluation 
and this appeal began.  

With respect to the schedular criteria utilized to evaluate 
the veteran's disability, Diagnostic Code 5279 provides for a 
10 percent evaluation for unilateral or bilateral 
metatarsalgia, anterior (Morton's disease).  No higher 
evaluation is provided under that Diagnostic Code.  Under 
Diagnostic Code 7804, a 10 percent evaluation is assigned for 
a superficial scar that is tender and painful on objective 
demonstration.  No higher evaluation is provided under 
Diagnostic Code 7804, but under Diagnostic Code 7805, an 
evaluation for a scar may be assigned based on the limitation 
of function of the part affected.  Other potentially 
applicable Diagnostic Codes for the foot include Diagnostic 
Codes 5283 and 5284.  Under Diagnostic Code 5283, for a 
malunion or a nonunion of tarsal or metatarsal bones, a 
10 percent evaluation is assigned for a moderate disability, 
a 20 percent evaluation for a moderately severe disability 
and a 30 percent evaluation for a severe disability.  Under 
Diagnostic Code 5284 for foot injuries, a 10 percent 
evaluation is assigned for a moderate disability, a 
20 percent for a moderately severe disability and a 
30 percent evaluation for a severe disability.  

With respect to the evidence for consideration in evaluating 
the veteran's left foot disability, private medical records 
dated between May 1989 and March 1991 show the veteran was 
seen for complaints of left foot pain.  A report of left foot 
X-rays dated in June 1989 showed no definite evidence of 
fracture or other significant bony abnormality.  

The veteran was afforded a VA examination in May 1991.  At 
that time, the veteran related that, since his left foot 
surgery in 1980, he has been worse.  He reported experiencing 
constant pain in the foot that was much more severe with 
prolonged standing and walking.  He indicated that the pain 
was not only at the site of the incision, but on the sole of 
the foot radiating up to the ankle.  It was noted that in 
March 1989 the veteran had fractured his right foot and that 
this aggravated the left foot problem.  Physical examination 
disclosed that the veteran walked with a left foot limp, but 
was not using a cane.  He held the foot in 10 degrees of 
eversion.  The left foot had a well-healed, slightly 
depressed, moderately tender surgical scar between the 2nd 
and 3rd metatarsals.  The scar measured 5 centimeters by 
5 millimeters.  On the plantar surface of the foot, under the 
2nd and 3rd metatarsal heads, there was moderate tenderness.  
There was also mild tenderness over the lateral malleolus.  
Range of motion of the left ankle was dorsiflexion 10 out of 
10 degrees, plantar flexion 30 out of 35 degrees, inversion 
30 out of 30 degrees and eversion 20 out of 20 degrees.  
There was mild to moderate laxity of the lateral collateral 
ligament of the left ankle.  The diagnosis following the 
examination was status post excision of a left foot neuroma 
with secondary degenerative joint disease.  

Additional private medical records dated in 1990 and 1991 
show the veteran was seen for various orthopedic complaints, 
and was being followed for chronic pain syndrome.  A record 
dated in October 1991 reflects that the left foot was grossly 
normal without any focal tenderness.  He complained of pain 
across both anterior ankles, but no deformity was noted.  

VA medical records dated between 1987 and 1991 show the 
veteran was seen for complaints of left foot pain.  A record 
dated in April 1991 shows the veteran complained of left foot 
pain over the dorsum and ball of the foot with walking or 
prolonged standing that had been present since 1980, but was 
worse since he fractured his right foot.  

In July 1992, the veteran presented testimony before a 
hearing officer concerning the symptomatology he experienced 
in his left foot, the treatment he had received and the 
medication he was using.  The veteran and the hearing officer 
discussed the locations of the veteran's treatment and 
discussed the availability of medical records.  

A VA examination performed in February 1993 shows that, on 
examination, dorsiflexors of the bilateral big toe had 
Grade 5 strength with one-plus bilateral ankle jerks.  There 
was Grade 5 strength in the musculature of the lower 
extremities.  Examination of the left foot revealed a 1.5-
inch scar on the dorsum of the foot which was nontender.  
There was moderate tenderness over the 2nd and 3rd metatarsal 
heads.  Movements of the metatarsophalangeal and 
interphalangeal joints was within normal limits.  The 
pertinent diagnosis following the examination was status post 
removal of left foot neuroma.  The examiner indicated that 
the veteran continued to be symptomatic with pain over the 
balls of the 2nd and 3rd toes with no evidence of local 
recurrence of the neuroma.  

VA medical records dated between 1993 and 1996 show the 
veteran was seen for multiple complaints, including 
orthopedic complaints and was being followed for a chronic 
pain syndrome.  Complaints of foot pain were related, as well 
as the veteran's history of foot surgery.  A record dated in 
February 1995 showed an assessment of left foot pain, rule 
out tarsal tunnel versus recurrent/persistent neuroma.  

VA medical records dated between 1998 and 2001 show that a 
November 1998 addendum to a prosthetic service record 
indicates that the veteran was observed walking and swinging 
his cane.  It was noted that the veteran was issued a scooter 
due to his limited ability to walk in June 1998 and that he 
was walking at a good pace without apparent or obvious 
discomfort.  A record dated in August 1999 reflects that the 
veteran reported that he was unable to undergo 
electromyographic (EMG) testing and a nerve conduction study 
(NCS) because he had a low pain tolerance and that he had 
been unable to complete such testing in the past.  
Examination disclosed pain on palpation of the left foot.  
X-rays of the left foot were negative for significant osseus 
pathology.  The diagnosis was metatarsalgia of the left foot.  
It was indicated that the diagnosis of tarsal tunnel syndrome 
could not be confirmed without confirmation by appropriate 
electrodiagnostic studies.  A record dated in September 1999 
again records that the veteran was observed walking without 
difficulty and swinging his cane down the street.  A record 
dated in June 2001 indicates that the veteran had not been 
seen in the clinic since 1999.  Complaints of bilateral 
painful feet were recorded.  

The veteran presented testimony before a member of the Board 
at the RO in December 2001.  At that hearing, the veteran 
offered testimony concerning the left foot symptomatology he 
experienced and the treatment he had received.  He indicated 
that he had experienced more pain since his foot surgery and 
that nerve damage took place during the operation.  He 
reported that he used a cane and an electric scooter because 
of his left foot disability.  He stated that the last time he 
had treatment for his left foot was in 1998 or 1999.  The 
veteran indicated that his left foot symptomatology increased 
with standing or walking.  

Based on this evidence, the Board finds that the veteran's 
disability is appropriately evaluated as 10 percent 
disabling.  The veteran clearly experiences pain and 
tenderness of his left foot, particularly at the site of the 
left foot surgery.  Nevertheless, the Board finds that the 
schedular criteria for a higher evaluation have not been met.  

Under the Diagnostic Codes utilized to evaluate the veteran's 
disability, under Diagnostic Code 7804 or 5279 the 10 percent 
evaluation represents the highest evaluation assignable.  As 
for a higher evaluation under Diagnostic Code 5283 for 
malunion or nonunion of the tarsal or metatarsal bones, the 
Board would simply note that X-ray examination of the 
veteran's foot has not disclosed the presence of either 
malunion or nonunion.  This Diagnostic Code is therefore 
inapplicable.  Under Diagnostic Code 7805, a higher 
evaluation is permitted for a scar based on the limitation of 
function of the foot, which may be rated in cases such as the 
veteran's in accordance with Diagnostic Code 5284.  

As for a higher evaluation under Diagnostic Code 5284 by 
analogy to a foot injury, the Board is not convinced, based 
on the evidence of record, that the symptomatology from the 
veteran's service-connected disability is reflective of 
moderately severe disability.  In this regard, no significant 
limitation of motion of the toes or foot has been noted on 
examination or in treatment records and the veteran has been 
observed in 1999 ambulating without difficulty.  In addition, 
there has been no indication of any decreased muscle strength 
or power of the left foot, nor indication of any 
fatigability, incoordination, or pain on movement.  The Board 
acknowledges the veteran's complaints of constant left foot 
pain as related at his hearings and in treatment records, but 
the veteran's complaints of pain have not been shown to 
produce problems with function of the left foot.  Indeed, the 
veteran's symptoms appear consistent with the criteria set 
forth in Diagnostic Code 5279 which allow for no more than a 
10 percent rating for such a symptom.  Consequently, even 
with consideration of Diagnostic Code 5284, the Board 
concludes that the veteran's pain is productive of no more 
than a moderate disability of his left foot based on the 
function remaining in that foot.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Accordingly, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
left foot disability is not warranted.  

Although it might be argued that separate ratings should be 
assigned under Diagnostic Codes 5279, 5284, and 7804, it is 
important to note that each of these contemplates pain, 
whether due to metatarsal difficulty, foot injury, or 
scarring.  The Board may not rate the same manifestation 
under separate Diagnostic Codes.  38 C.F.R. § 4.14 (2001).  
Therefore, because of the overlapping of the criteria, 
separate ratings may not be assigned.  Id.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's left foot disability has resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for neuroma of the left 
foot is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

